DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 15/948,868 04/09/2018 ABN
15/948,868 is a CON of 15/096,166 04/11/2016 ABN
15/096,166 is a DIV of 13/998,672 11/21/2013 ABN
13/998,672 is a CON of 12/807,067 08/26/2010 ABN
12/807,067 has PRO 61/275,190 08/26/2009
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on September 3, 2021 is acknowledged.  The traversal is on the ground(s) that a search for Group I would lead to any disclosures in the prior art having relevance for all three groups. This is not found persuasive because Groups II and III require different search queries than Group I, art found for Group I would not likely be relevant to Groups II and III because amino acids have widely varying uses, and the inventions are likely to raise different non-prior art issues.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 3, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galat (US 3,392,195, July 9, 1968, cited on IDS).
Galat teaches a white powder consisting of sodium bicarbonate and glycine, having a pH of 8.3-8.5 in aqueous solution.  The composition was prepared by mixing glycine and sodium bicarbonate.  See column 2, example 2.  The compounds have prolonged buffering activity due to formation of amino acids when the compounds interact with acids.  Column 5, lines 64-70.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kneller (US 2009/005320 A1, January 1, 2009, cited on IDS) as evidenced by Galat (US 3,392,195, July 9, 1968, cited on IDS).
Kneller teaches a product containing 10 grams sodium bicarbonate, 10 grams glutamine bicarbonate, 5 grams taurine bicarbonate, and 3 grams tyrosine bicarbonate.  See page 4, Example 1.
Kneller is silent about the preparation of the composition, but the amino acid and base were inherently mixed because there is no other way to prepare the composition.
Kneller is silent about the pH of the composition.
MPEP 2112 states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art," and once a reference teaching a product appearing to be 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare Kneller’s compositions with a pH between 8 and 15. Kneller teaches a composition which contains amino acid bicarbonates and sodium bicarbonate (Example 1 and paragraph [0001]). Ingestion of sodium bicarbonate improves athletic performance [0008] related to the amount ingested [0009]. The skilled artisan would administer sodium bicarbonate to improve performance up to an amount that does not provide too much sodium [0010]. Sodium bicarbonate has a pH of about 8.4, so addition of sodium bicarbonate would raise the pH to around 8.4.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Galat (US 3,392,195, July 9, 1968, cited on IDS) in view of Calton (US 2007/0202058 A1, August 30, 2007).
Galat teaches a white powder consisting of sodium bicarbonate and glycine, having a pH of 8.3-8.5 in aqueous solution.  The composition was prepared by mixing glycine and sodium bicarbonate.  See column 2, example 2.  The composition is used as a gastric antacid or gastric buffering agent, or neutralizing and alkalizing agent (column 3, lines 13-20).  Amino acids other than glycine can be used with similar results (column 2, lines 35-40). The compounds have 
Galat does not teach a compound wherein the amino acid is glutamine.
Calton teaches treatment of gastric reflux using amino acids (see abstract).  L-glutamine in particular was found to be effective at relieving heartburn [0057].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to substitute L-glutamine for glycine in Galat’s composition because Galat teaches that any amino acid can be used with similar results.  The skilled artisan would choose L-glutamine in particular because it is an amino acid which is known for relieving heartburn, and Galat’s composition is a gastric antacid.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623